

117 HR 1062 IH: Accelerating Carbon Capture and Extending Secure Storage through 45Q Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1062IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. McKinley (for himself and Mr. Veasey) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend and allow an elective payment of the tax credit for carbon oxide sequestration.1.Short titleThis Act may be cited as the Accelerating Carbon Capture and Extending Secure Storage through 45Q Act or as the ACCESS 45Q Act.2.Extension of credit for carbon oxide sequestrationSection 45Q(d)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2026 and inserting January 1, 2036.3.Elective payment for carbon oxide sequestration(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:6431.Elective payment for carbon oxide sequestration(a)In generalIn the case of a taxpayer making an election (at such time and in such manner as the Secretary may provide) under this section with respect to any portion of a carbon oxide sequestration credit which would (without regard to this section) be determined under section 45Q with respect to such taxpayer, such taxpayer shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to the amount of such portion.(b)LimitationThe portion of a carbon oxide sequestration credit with respect to which a taxpayer may make an election under this section shall not exceed the portion of such credit which is attributable to property originally placed in service after the date of the enactment of this section.(c)TimingThe payment described in subsection (a) shall be treated as made on the later of the due date of the return of tax for such taxable year or the date on which such return is filed.(d)Exclusion from gross incomeGross income of the taxpayer shall be determined without regard to this section.(e)Denial of double benefitSolely for purposes of section 38, in the case of a taxpayer making an election under this section, the carbon oxide sequestration credit determined under section 45Q shall be reduced by the amount of the portion of such credit with respect to which the taxpayer makes such election.(f)Special rules(1)In the case of a taxpayer making an election under this subsection, the credit subject to such an election shall be determined notwithstanding—(A)section 50(b)(3); and(B)section 50(b)(4) for an entity described in 50(b)(4)(A)(i).(2)In the case of a mutual or cooperative electric company described in this paragraph or an organization described in section 1381(a)(2), any income received or accrued in connection with the credit under this section shall be treated as an amount collected from members for the sole purpose of meeting losses and expenses..(b)Clerical amendmentThe table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item:Sec. 6431. Elective payment for carbon oxide sequestration..(c)Effective dateThe amendments made by this section shall apply to credits determined for taxable years ending after the date of the enactment of this Act.4.Allowance of the carbon oxide sequestration credit against the base erosion minimum tax(a)In generalSection 59A(b) of the Internal Revenue Code of 1986 is amended—(1)by inserting and the carbon dioxide sequestration credit determined under section 45Q after section 41(a) in paragraph (1)(B)(ii)(I), and(2)by inserting (other than the credit allowed under section 38 for the taxable year which is properly allocable to the credit for carbon oxide sequestration determined under section 45Q) after credits allowed under this chapter.(b)Effective dateThe amendments made by this section shall take effect as if included in section 41119 of the Bipartisan Budget Act of 2018.